Case 1:19-cv-03366-RCL Document 27-1 Filed 02/17/20 Page 1 of 3
Case 1:19-cv-03366-RCL Document 27-1 Filed 02/17/20 Page 2 of 3


                              81,7(' 67 7(6 ',675,&7 &2857
                              )25 7 ( ',675,&7 2) &2/80 ,


 -26(3     0,&         (/    53 ,2
                            3ODL WLII                         &LYLO         FWLR
 YV                                                           1R

 -())      8&.(5       HW DO                                  - O

                            'HIH GD WV                              D P
                                                              :DVKL JWR               ' &




                                          ,       )       ,       (     ,
                       () (       (                   (       (                  (
                       , (            (       ,   ,                   ( ,         -     (


      (        (

 )         (       ,    ,))               / 55  ( ./ 0 1
                                               3H V OYD LD                  YH     H    1:
                                          6 LWH
                                          :DVKL JWR  '&

                                          (PDLO       /HNOD PD          JPDLO FRP


 )    -         .(                        67(3 (1 - )8 (6,
               D G                        .(9,1 7 /25    ,1(
                                          1,& 2/ 6 * * 06(
                                                WK 6W 1:
                                          :DVKL JWR  '&

                                          (PDLO       6I ]HVL ZF FRP


 )     .        ,                         -( 1 3 8/ - 66
     )),                                  - 66 9,&. & 52/ 1 //3
                                              :LOVKLUH R OHYDUG                       6 LWH
                                          /RV   JHOHV &



                                          (       (           ,     (
Case 1:19-cv-03366-RCL Document 27-1 Filed 02/17/20 Page 3 of 3


  EHFD VH , GR       W N RZ      , KDYH D ORW RI SUREOHPV ZLWK

  ILJ UL J R W KRZ D SODL WLII HYHU PDNHV IDFW DO DOOHJDWLR V

  DER W DFW DO PDOLFH

                ,      GHUVWD G KRZ , ZR OG GHDO ZLWK LW R         V PPDU

  M GJPH W           G ,    GHUVWD G    IURP WKH S EOLVKHU V SRL W RI

  YLHZ RU WKH R WOHW V SRL W RI YLHZ KRZ              R   GR   W ZD W

  GLVFRYHU             W KRZ GRHV D SODL WLII HYHU JHW L        WKH KHDG RI

  VRPHR H WR VKRZ L WH W"

                 RZ GRHV D SODL WLII PDNH IDFW DO DOOHJDWLR V

  DER W DFW DO PDOLFH WKDW FD           ZLWKVWD G D PRWLR      WR GLVPLVV"

  , GR    W N RZ KRZ WKH &R UW FD         IDVKLR     D ZD   WKDW SODL WLII

  FD   HYHU ZL       D FDVH OLNH WKLV ZLWK D S EOLF RIILFLDO

                05     )8 (6,    R U     R RU     , ZR OG VD   WKDW LW LV

  LW LV D GD        WL J FKDOOH JH      D G , WKL N WKDW WKDW LV E

  GHVLJ     E   GHVLJ      DOR J WZR DYH     HV

                )LUVW      WKH DFW DO PDOLFH WHVW LV D VWUL JH W

  GD     WL J   GHPD GL J WHVW D G       WKDW LV     E    FR VWLW WLR DO

  GHVLJ     LW LV L WH GHG WR EH YHU            GLIILF OW IRU SODL WLII WR

  PHHW L    RUGHU WR JLYH WKH FR VWLW WLR DO EUHDWKL J VSDFH WR

  UHSRUWHUV WR UHSRUW R         LVV HV RI S EOLF FR FHU        L YROYL J

  S EOLF RIILFLDOV         S EOLF ILJ UHV       6R , WKL N LW V         L

  VRPH ZD       LW V    R V USULVH WKDW D SODL WLII ZR OG KDYH D

  KDUG WLPH UDGLFDOO         SOHDGL J DFW DO PDOLFH

                7 ( &2857       5LJKW

                05     )8 (6,        EHFD VH WKDW V WKH SRL W       LW V
